Citation Nr: 0627741	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  03-36 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disease.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for chronic urethral 
disease.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to service connection for a cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1979 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran failed to report to a Board hearing 
scheduled for him in June 2006.  As no good cause was shown 
for his failure to appear and he has not requested the 
hearing to be rescheduled, his hearing request is deemed to 
be withdrawn.  38 C.F.R. § 20.704(d) (2005).

The issues of entitlement to service connection for 
gastrointestinal and right knee disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims addressed in this decision has been 
obtained by the RO.

2.  Post-service VA examinations scheduled in conjunction 
with the veteran's appeal ruled out a current diagnosis of 
urethral disease, a cervical spine disability or a 
cardiovascular disease.



CONCLUSIONS OF LAW

1.  Service connection for claimed chronic urethral disease 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Service connection for a claimed cervical spine 
disability is not warranted.    38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Service connection for a claimed cardiovascular disease 
is not warranted.    38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2005).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2002, July 2003, and the February and 
October 2004 letters, VA informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letters also 
directed the veteran to tell the VA about any additional 
information or evidence that he wanted the VA to try to get 
for him in relation to his case and the October 2004 letter 
explicitly directed the veteran to send any pertinent 
evidence he had in his possession.  The Board finds that 
these letters fulfill VA's duties to notify the veteran.

Through the January 2002, July 2003 and February and October 
2004 letters noted above, the veteran was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Id; see also Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements); Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(reversed on other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 
2006)).   

In this case, the October 2004 VCAA letter sent to the 
veteran directed him to submit to the VA any other evidence 
or information that pertained to the claims addressed in this 
decision.  Thus, the appellant was fully notified of the need 
to give to VA any evidence pertaining to his claims.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
However, following the July 2002 rating decision, the issues 
were readjudicated by the RO.  See November 2003 statement of 
the case.  It is also pertinent to note that the evidence 
does not show, nor does the veteran contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  See Mayfield, supra 
(due process concerns with respect to VCAA notice must be 
pled with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   In July 2006, VA sent the veteran a letter which 
complied with the requirement of Dingess in that it informed 
the veteran of the criteria necessary to establish disability 
ratings and effective dates in the event that service 
connection was established for his claimed disabilities.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the veteran.  The record includes 
service records and VA medical records.  As to the issues 
being adjudicated in the instant decision, the Board notes 
that VA examinations were provided, which included such 
diagnostic studies as X-rays and an electrocardiogram, and 
these evaluations ruled out a current diagnosis of a urethral 
disorder, a cervical spine disability and a cardiovascular 
disease.  As such, the Board finds that VA has fulfilled its 
duty to assist the veteran under the provisions of 38 C.F.R. 
§ 3.159(c)(2) and 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records show that the veteran was seen 
for treatment of blisters on the penis during service and was 
treated for non-specific urethritis.  Additionally, the 
veteran's service medical records reflect that he complained 
of neck pain following a motor vehicle accident in July 1989, 
and he was evaluated for a complaint of chest pain in 
November 1982.  However, the report of the veteran's April 
1995 discharge examination shows that he declined a genital 
examination and denied any frequent or painful urination or 
venereal disease.  The examination report also reflects that 
the veteran's neck was normal on clinical evaluation.  He 
denied any cardiovascular symptoms, and his lungs, heart and 
chest were found to be within normal limits.

The November 1998 VA examination report notes that the 
veteran's cervical spine was normal on x-ray and that he had 
no limitation of motion of the cervical spine.  Additionally, 
the November 1999 VA examination report shows that no chest 
or cardiovascular abnormalities were noted on examination and 
that although the urethral infection during the veteran's 
service was noted, the examiner stated that there was no 
evidence of any current urethral infection on examination.

The examinations provided to the veteran in conjunction with 
his claims for service connection for urethral, cervical 
spine and cardiovascular disorders were thorough in nature; 
they included clinical and laboratory studies, to include 
appropriate X-rays and an electrocardiogram.  These 
evaluations specifically ruled out a current diagnosis of a 
claimed urethral disease, a cervical spine disability and a 
cardiovascular disease.  Service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, entitlement 
to service connection for the disabilities at issue is not 
warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Accordingly, the veteran's appeal for service 
connection for claimed urethral, cervical spine and 
cardiovascular disorders must be denied. 


ORDER

Entitlement to service connection for a chronic urethral 
disease is not warranted.

Entitlement to service connection for a cervical spine 
disability is not warranted.

Entitlement to service connection for a cardiovascular 
disease is not warranted.

To this extent, the appeal is denied.


REMAND

The veteran's service medical records reflect 
gastrointestinal complaints, diagnosed as epigastric reflux.  
The November 1999 VA examination report shows no evidence of 
epigastric reflux, but that evaluation did show a small 
duodenal ulcer.  In light of the veteran's in-service 
gastrointestinal complaints and his current diagnosis of a 
small duodenal ulcer, the Board finds that a new VA 
examination with etiology opinion is warranted to determine 
if the veteran's current duodenal ulcer is causally linked to 
the epigastric reflux noted during service.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).
As to the issue of entitlement to service connection for a 
right knee disability, the Board notes that the veteran's 
service medical records reflect right knee pain in January 
1992 and that the November 1998 VA examination report notes 
right knee flexion limited to 110 degrees by pain.  The Board 
is cognizant of the fact that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted." Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, in 
additional to the in-service finding of pain, there is post-
service objective clinical evidence of functional impairment.  
It is also pertinent to note that the veteran's more than 16 
year period of active duty ended in 1995 and the post-service 
clinical evidence noted above was obtained within a few years 
of his separation from service.  Under these circumstances, 
the Board finds that a new VA examination is warranted to 
determine if the veteran has a current diagnosis of a right 
knee disability and, if so, whether it is linked to his in-
service episode of right knee pain.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
gastrointestinal examination.  It is 
imperative that the veteran's claims file 
be made available to the examiner for 
review in connection with the 
examination, with particular attention 
paid to the service medical records 
noting epigastric reflux, and the 
November 1999 VA examination report 
noting a small duodenal ulcer.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (a degree of probability of 
50 percent or higher) that any upper 
gastrointestinal disease that may be 
present, to include peptic ulcer disease 
or more specifically a duodenal ulcer, 
began during service or is etiologically 
related to any finding recorded during 
service.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

2.  The veteran should also be afforded a 
VA orthopedic or joints examination in 
conjunction with his claim for service 
connection for a right knee disability.  
It is imperative that the veteran's 
claims file be made available to the 
examiner for review in connection with 
the examination, with particular 
attention paid to the January 1992 
service medical records notation of right 
knee pain diagnosed as a ligament strain 
and the November 1998 VA examination 
report noting limitation of right knee 
flexion by pain to 110 degrees.  The 
examiner should be asked to determine 
whether the veteran has a current right 
knee disability and, if so, whether it is 
at least as likely as not (a degree of 
probability of 50 percent or higher) that 
it began during the veteran's period of 
active duty or is linked to any finding 
recorded during service.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

3.  The RO should then review the 
expanded record and readjudicate the 
claims.  If any of the claims are not 
granted, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


